DETAILED ACTION
The papers submitted on 12 September 2021, amending claims 1, 12, 14, adding claims 16-21, and canceling claim 15 are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMPRINT APPARATUS.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The instant claims recite a generic placeholder that is coupled with functional language. However, there is sufficient structure to perform the recited function and the generic placeholder is preceded by a structural modifier. Therefore the claims are not being interpreted under 112(f) or sixth paragraph. Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they /are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murasato (US 2018/0067392 A1) in view of Yaegashi (JP 2017-22243 A).
Regarding claim 1, Murasato discloses an imprint apparatus 100 for forming a pattern of an imprint material on a substrate S having a first mark using a mold M having a mesa 140 including a pattern region 110 where a pattern and a second mark are formed (FIG. 1; ¶¶ 29-30), comprising:
an alignment optical scope 11 configured to detect a relative position between the first and second mark (FIG. 1; ¶ 30), 
wherein the alignment optical system includes a light source 6, equated with the claimed illumination system, configured to illuminate the first and second marks with illumination light (¶ 30) and a camera 15, equated with the claimed detecting system, capable of detecting an image of the marks illuminated by the illumination system (¶ 30), and 

Murasato does not appear to expressly disclose that the illumination light does not cure the imprint material.
However, However, Yaegashi discloses a similar imprint lithography apparatus (title/abstract) which includes two light sources for softening and for curing, respectively, the imprint material (FIG. 4; ¶¶ 25+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Murasato to include the light sources of Yaegashi, in order to optically separate the provide the softening, curing, and alignment light in a manner known in the art.
Regarding claim 2, Murasato discloses the limiter 31 is capable of preventing the illumination light from directly entering the side, the ridge line, and the outer region (FIG. 4-5).
Regarding claim 3, Murasato discloses the limiter 31 is capable of reducing the illumination light entering the side, the ridge line, and the outer region (FIG. 4-5).
Regarding claim 4, Murasato discloses the illumination system further includes a driving mechanism 32 capable of driving the limiter so as to change a region of the mold where the illumination light enters (¶ 29; FIG. 1, 4-5).
Regarding claim 5, Murasato discloses the limiter includes a plurality of movable members 310 or 312, and the driving mechanisms 321 or 322 drive the plurality of movable members (FIG. 5; ¶ 42).
Regarding claim 6, Murasato discloses moving stages 2 and 3 equated with the claimed adjustment mechanism, capable of adjusting a field of view of the detecting system (¶ 45), 
wherein the driving mechanism 32 is capable of driving the limiter 31 to limit the incidence of the illumination light to the side, the ridge line, and the outer region in a state in 
Regarding claim 10, Murasato discloses the detecting system 15 is configured so that a shadow formed by the limiter is included in a field of view of the detecting system (FIG. 4; ¶ 45).
Regarding claim 11, Murasato does not appear to expressly disclose a second light source.
However, Yaegashi discloses a similar imprint lithography apparatus (title/abstract) which includes two light sources with first and second different wavelengths for softening and curing, respectively, the imprint material (FIG. 4; ¶¶ 25+) and that the first and second wavelengths differ from the light for alignment (¶ 24) 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Murasato to include the light sources of Yaegashi, in order to optically separate the provide the softening, curing, and alignment light in a manner known in the art.
Regarding claim 12, Murasato discloses an imprint apparatus 100 for forming a pattern of an imprint material on a substrate S having a first mark using a mold M having a mesa 140 including a pattern region 110 where a pattern and a second mark are formed (FIG. 1; ¶¶ 29-30), comprising:
an alignment optical scope 11 configured to detect a relative position between the first and second mark (FIG. 1; ¶ 30), 
wherein the alignment optical system includes a light source 6, equated with the claimed illumination system, configured to illuminate the first and second mark with illumination light (¶ 30) and a camera 15, equated with the claimed detecting system, capable of detecting an image of the marks illuminated by the illumination system (¶ 30), and moving stages 2 and 3 equated with the claimed adjustment mechanism, capable of adjusting a field of view of the detecting system (¶ 45), 

the driving mechanism 32 drives the limiter 31 to limit the incidence of the illumination light to the side, the ridge line, and the outer region in a state in which the adjustment mechanism adjusts the field of view so that the mark of the mesa is included in the field of view (¶¶ 30, 45; FIG 1, 5).
Murasato does not appear to expressly disclose that the illumination light does not cure the imprint material.
However, However, Yaegashi discloses a similar imprint lithography apparatus (title/abstract) which includes two light sources for softening and for curing, respectively, the imprint material (FIG. 4; ¶¶ 25+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Murasato to include the light sources of Yaegashi, in order to optically separate the provide the softening, curing, and alignment light in a manner known in the art.
Regarding claim 13, Murasato discloses the driving mechanism 32 is capable of driving the limiter 31 to limit incidence of the illumination light to a side of the mesa, a ridge line of the mesa, and an outer region of the side (FIG 1, 4-5).
Regarding claim 14, Murasato discloses an imprint apparatus 100 for forming a pattern of an imprint material on a substrate S with a first mark using a mold M having a mesa 140 including a pattern region 110 where a pattern and a second mark are formed (FIG. 1; ¶¶ 29-30), comprising:
an alignment optical scope 11 configured to detect a relative position between the first and second mark (FIG. 1; ¶ 30), 

the illumination system includes a light blocking portion 31, equated with the claimed limiter, capable of limiting incidence of the illumination light entering the mold (FIG. 1, 5; ¶ 42), and 
the detecting system 15 is configured so that a shadow formed by the limiter is included in a field of view of the detecting system (FIG. 4; ¶ 45).
Murasato does not appear to expressly disclose that the illumination light does not cure the imprint material.
However, However, Yaegashi discloses a similar imprint lithography apparatus (title/abstract) which includes two light sources for softening and for curing, respectively, the imprint material (FIG. 4; ¶¶ 25+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Murasato to include the light sources of Yaegashi, in order to optically separate the provide the softening, curing, and alignment light in a manner known in the art.
Regarding claim 16, 18, and/or 20, Yaegashi discloses two light sources with first and second different wavelengths for softening and curing, respectively, the imprint material (FIG. 4; ¶¶ 25+) and that the first and second wavelengths differ from the light for alignment (¶ 24) 
Regarding claims 17, 19, and/or 21, Yaegashi discloses the two light sources may have separate optical paths (FIG. 4), which suggests the limiter is arranged on an different optical path from the curing light. 

s 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murasato (US 2018/0067392 A1) and Yaegashi (JP 2017-22243 A) as applied to claim 1 above, further in view of Auerbach et al. (Serrated-aperture apodizers for high-energy laser systems).
Murasato does not appear to expressly disclose details of the limiter’s edge structure.
However, Auerbach discloses serrated apertures (title; Fig. 1, 4) to reduce diffraction ripples at the edges of the aperture (p. 3179 Introduction) having a triangular-wave shape (Fig. 2, 4) which effectively reduces transmission at the edge (Fig. 1, 3, 5).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the limiter of Murasato to include the serrated edge of Auerbach, in order to reduce diffraction ripples and provide a smooth tapered edge profile to the beam (Auerbach § Introduction).
Response to Arguments
Applicant's arguments filed 12 September 2021 have been fully considered but they are not persuasive. Applicant contends that Murasato fails to disclose the alignment system configured to detect the relative positions of the first and second marks, an illumination light that does not cure the imprint material, and the limiter configured to limit the incidence of illumination light to a side of the mesa, a ridge line of the mesa and an outer region of the side. The Examiner agrees that Murasato fails to disclose an illumination light that does not cure, but does not agree with Applicant’s characterization of the alignment system mark detection nor the limiter configuration. As discussed in the above rejection, Murasato ¶ 29-30 discloses that the alignment system is capable of detecting the relative positions of marks on the substrate and mesa, and the light blocking portion 31 is capable of limiting the incidence of illumination light to a side of the mesa, a ridge line of the mesa and an outer region of the side. Further, Yaegashi suggests that two different light sources, one of which does not cure the resin material, may be present in a similar apparatus. Furthermore, although not explicitly explained by Murasato or Yaegashi, the prior art imprint device is structurally equivalent to the claimed apparatus, even if . 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742